Name: 89/187/EEC: Council Decision of 6 March 1989 determining the powers and conditions of operation of the Community reference laboratories provided for by Directive 86/469/EEC concerning the examination of animals and fresh meat for the presence of residues
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy;  research and intellectual property;  animal product
 Date Published: 1989-03-10

 Avis juridique important|31989D018789/187/EEC: Council Decision of 6 March 1989 determining the powers and conditions of operation of the Community reference laboratories provided for by Directive 86/469/EEC concerning the examination of animals and fresh meat for the presence of residues Official Journal L 066 , 10/03/1989 P. 0037 - 0038 Finnish special edition: Chapter 3 Volume 28 P. 0173 Swedish special edition: Chapter 3 Volume 28 P. 0173 *****COUNCIL DECISION of 6 March 1989 determining the powers and conditions of operation of the Commuity reference laboratories provided for by Directive 86/469/EEC concerning the examination of animals and fresh meat for the presence of residues (89/187/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (1), and in particular Article 8 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 8 (2) of the aforementioned Directive provides that the Council shall designate Community reference laboratories which shall be responsible for coordinating inspections for residues and shall determine the powers and conditions for the activities of such laboratories; Whereas it is appropriate to define such powers and conditions at this stage while informing the laboratories, which will be designated later, of the functions they will be required to fulfil and of the minimum requirements which they will have to satisfy, HAS ADOPTED THIS DECISION: Article 1 The functions of Community reference laboratories shall be: (a) to coordinate the application, within the various national reference laboratories, of good laboratory practice, in accordance with Directives 87/18/EEC (2) and 88/320/EEC (3); (b) to provide national reference laboratories with details of analytical methods and the comparative tests to be conducted, and to inform them of the results of such tests; (c) to provide national reference laboratories, at their request, with technical advice on the analysis of the substances for which they have been designated the Community reference laboratory; (d) to distribute blank samples and samples containing known amounts of analyte to be analysed blind in comparative tests to be carried out by national reference laboratories; (e) to organize comparative tests between the various reference laboratories, the frequency of which shall be determined under the contracts to be concluded between the Commission and such laboratories and each time a new reference method is introduced under Community rules; (f) to promote and coordinate research into new analytical methods and to inform national reference laboratories of advances in analytical methods and equipment; (g) to identify residues and determine their concentration in cases where the results of an analysis give rise to a disagreement between Member States; (h) to conduct initial and further training courses for the benefit of analysts from national laboratories; (i) to provide the Commission services, including the Community Reference Bureau, with technical and scientific assistance; (j) to compile a report on each year's work and transmit it to the Commission; (k) to liaise, in the field of analytical methods and equipment, with the national reference laboratories designated by third countries in the plans to be submitted in accordance with Article 7 (2) of Directive 86/469/EEC. Article 2 In order to perform the functions specified in Article 1, Community reference laboratories must satisfy the following minimum requirements: (a) have suitably qualified staff who are adequately trained in analytical methods used for the residues for which they have been designated the Community reference laboratory; (b) possess the equipment and substances needed to carry out the analyses for which they are responsible; (c) have an adequate administrative infrastructure; (d) have sufficient data-processing capacity to produce statistics based on their findings and to enable rapid communication of those statistics and other information to national reference laboratories and the Commission; (e) ensure that their staff respect the confidential nature of certain issues, results or communications; (f) have sufficient knowledge of international standards and practices; (g) have available an up-to-date list of reference substances held by the Community Reference Bureau and an up-to-date list of manufacturers and vendors of such substances. Article 3 (1) OJ No L 275, 26. 9. 1986, p. 36. (2) OJ No L 15, 17. 1. 1987, p. 29. (3) OJ No L 145, 11. 6. 1988, p. 35.